Citation Nr: 0819870	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran had active service from January 1945 to November 
1946.  He died in May 1976.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The appellant is the veteran's surviving 
spouse.

This case was the subject of a Board decision and remand 
dated in September 2004.  In that decision, the Board 
reopened the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, and remanded 
the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the 
cause of the veteran's death, claimed as secondary to 
exposure to ionizing radiation in or near Japan during World 
War II.  The veteran died as a result of angiocarcinoma 
(diagnosed by autopsy) in May 1976.  The matter was reopened 
by the Board and remanded to the AMC in September 2004, for 
further development pursuant to 38 C.F.R. § 3.311 (Claims 
based on exposure to ionizing radiation).

In a letter dated in March 27, 2008, the Defense Threat 
Reduction Agency wrote to the Appeals Management Center 
(AMC).  The DTRA informed the AMC that it was returning its 
inquiry to the AMC since the AMC did not have the file or the 
information the DTRA required to complete their research.  
Not all records of correspondence described in the letter are 
contained in the claims file-for example, the DTRA noted 
that on March 20, 2008, an individual at the AMC informed the 
AMC that the appellant's file was being worked out of 
station.  No record of the March 20, 2008 communication 
between the AMC and the DTRA, to include a report of contact, 
has been associated with the claims file.  The Board notes 
that this communication took place after the date of the most 
recently issued supplemental statement of the case (SSOC), 
which is March 10, 2008. 

Also, on April 18, 2008, the RO received from the appellant a 
response to the March 10, 2008, SSOC.  The letter from the 
AMC accompanying the SSOC was date-stamped as issued to the 
appellant on March 24, 2008.  In her April 2008 letter, the 
appellant completed a form sent to her by the AMC, and 
indicated by a checked box that she had more information or 
evidence in support of her appeal.  She requested that VA 
wait the allowed 60-day period after issuance of the SSOC to 
submit this information or evidence, as described in the 
letter that accompanied the SSOC.  This response to the SSOC 
was not associated with the claims file when transferred to 
the Board, and was received by the Board on June 11, 2008, 
nearly two months after it had been received by the AMC.  
Since the Informal Hearing Presentation of the appellant's 
national service organization representative is dated March 
28, 2008, it appears that the claims file was transferred to 
the Board only days after issuance of the SSOC to the 
appellant on March 24, 2008.  Thus, it does not appear that 
the appellant was afforded 60 days after the SSOC to submit 
additional information or evidence in response to the SSOC, 
despite the AMC's indication in the SSOC issued March 24, 
2008, that it would wait 60 days, and the appellant's request 
by a letter received on April 18, 2008, that the AMC wait 60 
days.  There is no correspondence in the claims file 
indicating that the appellant has been informed that her 
claims file was transferred to the Board.  As any information 
she has since sent or attempted to send to the AMC may be 
relevant to the DTRA's research, and may be caught in the 
mail delay between the Board and the AMC, the AMC should 
ensure that any such information is obtained and forwarded to 
the DTRA, if appropriate, as the DTRA continues in its 
research of the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send a letter to the 
appellant acknowledging that it received 
correspondence from the appellant, dated 
April 10, 2008, in which she requested 
additional time to submit more information 
or evidence relative to the issue on 
appeal.  The AMC should ensure that the 
appellant is afforded the appropriate time 
to submit additional information or 
evidence in support in her claim.  
Associate any newly received information 
or evidence with the claims file.

2.  The AMC should resume its 
communication with the DTRA with respect 
to the appellant's claim, as described in 
the March 28, 2008, letter from the DTRA 
to the AMC.  The AMC should provide the 
information requested by the DTRA to 
continue in its research, including a copy 
of the Board's September 2004 decision and 
remand in this matter, and a copy of this 
remand.  The AMC should also respond to 
the questions posed in the DTRA's January 
28, 2008, letter to the AMC, and any other 
correspondence that the DTRA has sent to 
the AMC to which the AMC has not 
previously responded.  The AMC should 
ensure compliance with both this remand 
and the Board's September 2004 decision 
and remand in this matter.

3.  The AMC should readjudicate the issue 
on appeal.  If the benefit sought remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

